                        Exhibit A




Case 5:19-cv-04064-CJW-MAR Document 17-2 Filed 01/21/20 Page 1 of 13
                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                 Western Division


DEVIN G. NUNES                               )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )          Case No. C19-4064-CJW-MAR
                                             )
                                             )
RYAN LIZZA                                   )
     et al                                   )
                                             )
       Defendants.                           )
                                             )


              PLAINTIFF’S FIRST REQUEST
            FOR PRODUCTION OF DOCUMENTS
              TO DEFENDANT, RYAN LIZZA
       Plaintiff, Devin G. Nunes, by counsel, pursuant to Rules 26 and 34 of the Federal

Rules of Civil Procedure (the “Rules”), hereby requests that Defendant, Ryan Lizza,

produce the following documents for inspection and copying at the law office of Joseph

M. Feller, Esquire, Koopman. Kennedy & Feller, 823 3rd Avenue, Sibley, Iowa 51249 or

at the law office of Steven S. Biss, Esquire, 300 West Main Street, Suite 102,

Charlottesville, Virginia 22903, within the time prescribed by the Rules:



                                Continued on Next Page




                                            1

Case 5:19-cv-04064-CJW-MAR Document 17-2 Filed 01/21/20 Page 2 of 13
                         DEFINITIONS AND INSTRUCTIONS

        1.      The term “document” shall mean and include all written, electronic, digital

and graphic matter of every kind and description, whether written or produced or

transmitted by computer, typewriter, printer, photocopier or other machine or by hand,

whether in printed form or on computer disk, and whether in the actual or constructive

possession, custody or control of you, including, without limitation, any and all files,

records, disks, emails, text messages, instant messages, direct messages, private

messages, iMessages, letters, correspondence, memoranda, notes, statements, transcripts,

workpapers, sound recordings, cds, dvds, videotapes, charts, reports, books, ledgers,

registers, books of account, account statements, financial statements, checks, check stubs,

deposit receipts, and any other written, electronic or graphic record of any kind, whether

or not such documents are claimed to be privileged from discovery on any ground.

        2.      “You” and “your” shall mean the person or entity to whom/which this

request or subpoena is directed, including his, her, their or its agents, representatives,

employees, attorneys, experts, investigators, insurers or anyone acting on behalf of the

foregoing.

        3.      “Person” or “person” means any individual, sole proprietorship,

partnership (general or limited), limited liability company, limited liability partnership,

corporation, association, trust or other entity.

        4.      “Plaintiff” means Plaintiff, Devin G. Nunes, including, without limitation,

any agent, representative or employee of Plaintiff.

        5.      “Lizza” means Defendant, Ryan Lizza, including, without limitation, any

agent, representative or employee of Lizza.



                                               2

Case 5:19-cv-04064-CJW-MAR Document 17-2 Filed 01/21/20 Page 3 of 13
       6.      “Lizza Hit Piece” means the following article published online and/or in

print on September 30, 2018: https://www.esquire.com/news-politics/a23471864/devin-

nunes-family-farm-iowa-california/ (“Devin Nunes’s Family Farm Is Hiding a

Politically Explosive Secret”).

       7.      “Hearst” means Hearst Corporation, Hearst Magazines, Inc., Hearst

Magazine Media, Inc. and/or the publisher of Esquire magazine, including, without

limitation, any reporter, correspondent, editor, publisher, producer, agent, representative

or employee of Hearst.

       8.      “Fielden” means Jay Fielden, including, without limitation, any agent,

representative or employee of Fielden.

       9.      “Nuzzi” means Olivia Nuzzi, including, without limitation, any agent,

representative or employee of Nuzzi.

       10.     “Fusion GPS” means and includes Bean, LLC, Glenn Simpson and/or

Peter Fritsch, including, without limitation, any attorneys, agents, representatives or

employees of Fusion GPS.

       11.     “Relating to” means to refer to, reflect, pertain to, or in any manner be

connected with the matter discussed.

       12.     “Identify” or “identification”, when used in reference to a person, means

to state their full name, their present or last known home and business addressees) and

their present or last known home and business telephone number(s).           “Identify” or

“identification”, when used in reference to a document, means to state or specify the type

of document, e.g. letter, memoranda, etc., its date, its author, signer, addressee, its

contents, and any other information necessary to identify the document for purposes of an



                                            3

Case 5:19-cv-04064-CJW-MAR Document 17-2 Filed 01/21/20 Page 4 of 13
interrogatory, request for production of documents or subpoena duces tecum. As an

alternative to identifying the document, a copy may be attached to your answer. If any

such document was but is no longer in your possession or subject to your control, state

what happened to the document. “Identify” or “identification”, when used in reference to

a communication, representation or discussion, means to state the person(s) to whom

such communication was made, the medium of communication, e.g., letter, telephone,

fax, email, etc., the date of such communication, and the subject matter and substance of

such communication.

       13.      “Describe” means state what is requested to be described, including all

facts and opinions known and held regarding what is requested to be described, and (I)

the identity of each person involved or having knowledge of each fact or opinion relating

to what is described, (II) the identity of each document evidencing the answer given or

relating to what is disclosed in the answer given, and (III) all relevant or material dates or

time periods.

       14.      If you consider any document called for by a request for production of

documents to be privileged from discovery, include in your answer/response a list of the

documents withheld, identifying each document by date, author, addressee, all recipients,

all persons who have seen the document, the title and a brief description of the subject

matter which will allow for a determination whether the document is privileged. Finally,

you should state the grounds upon which each document is claimed to be privileged.




                                              4

Case 5:19-cv-04064-CJW-MAR Document 17-2 Filed 01/21/20 Page 5 of 13
              REQUEST FOR PRODUCTION OF DOCUMENTS

     Plaintiff requests Lizza to produce complete and genuine copies of the following:

     UNLESS               OTHERWISE                      NOTED,               THE

FOLLOWING REQUEST FOR PRODUCTION

OF DOCUMENTS SEEKS DOCUMENTS AND

ELECTRONICALLY STORED INFORMATION

DATED OR FOR THE TIME PERIOD FROM

JUNE 1, 2018 TO THE PRESENT (THE

“RELEVANT PERIOD”).

     IF       LIZZA              HAS            NO          DOCUMENTS

RESPONSIVE                     TO            THE            FOLLOWING

REQUESTS,                   THE              ANSWER                  SHOULD

CLEARLY                STATE                 "NONE"               OR          "NO

DOCUMENTS".



                                         5

Case 5:19-cv-04064-CJW-MAR Document 17-2 Filed 01/21/20 Page 6 of 13
       1.         All contracts or agreements between Lizza and Hearst.

       2.         Lizza’s employment and/or personnel file while he served as a

correspondent or reporter for Hearst, including, without limitation, any employment

application, resume, references, code of ethics, manuals, guidelines, policies, W2s and/or

1099s, background and/or security searches, any and all performance reviews,

evaluations, commentaries, commendations, awards, complaints, reprimands, disciplinary

action of any kind, notices and/or letters, emails, records of conversations, notes, and any

and all other documents or records of any kind in Lizza’s employment/personnel file.

       3.         A true and complete digital copy of the Lizza Hit Piece.

       4.         A true and complete magazine/hard copy of the Lizza Hit Piece.

       5.         Any pitch made by Lizza to Hearst of any story about immigration and the

dairy industry.

       6.         All documents that constitute, evidence or reflect expenses incurred by

Lizza in connection with any travel or research undertaken by Lizza relating to the Lizza

Hit Piece, including, without limitation, all itineraries, calendars, agendas, receipts,

vouchers, requests for reimbursement, and other records related to any such travel or

research.

       7.         All photographs, video and audio tape recordings, including dash cam

footage, taken, made or shot by Lizza while in Iowa.

       8.         All correspondent’s notes, reporter’s notes, records of conversations,

transcripts of interviews, memoranda, minutes, emails, text messages, direct messages

and other records created or prepared by Lizza prior to publication of the Lizza Hit Piece.




                                               6

Case 5:19-cv-04064-CJW-MAR Document 17-2 Filed 01/21/20 Page 7 of 13
          9.    Bills and/or other records of all telephone calls made by Lizza to any

person from any land line, cell phone, smart phone, iPad, iPhone, Blackberry, computer,

or other device between June 1, 2018 and September 30, 2018 in which Lizza discussed

the topics of immigration, the dairy industry, Plaintiff or any member of Plaintiff’s

family.

          10.   All editor’s and/or publisher’s notes relating to the Lizza Hit Piece.

          11.   All drafts, versions and edits of the Lizza Hit Piece prior to its original

publication on September 30, 2018.

          12.   All articles, blogs, comments, tweets, retweets, posts, or statements made,

written or published by Lizza of or concerning Plaintiff in 2016, 2017 and/or 2018 prior

to publication of the Lizza Hit Piece on September 30, 2018.

          13.   All communications between Lizza and Plaintiff prior to publication of the

Lizza Hit Piece, including all text messages from or to 202-494-2208 and/or emails from

or to ryan.lizza@hearst.com.

          14.   All documents that constitute, evidence or reflect communications

between Lizza and Nuzzi that mention Plaintiff, Anthony Nunes, Jr. (“Anthony”), or

NuStar Farms, LLC (“NuStar”) or that are of and concerning Plaintiff, Anthony or

NuStar, including, without limitation:

                a.     all messages sent or received via any of the following messaging

services or applications: Signal, WhatsApp, Telegram, SecureDrop, Wire, LINE,

iMessage, Facebook Messenger, Viber, Wickr, Dust, Threema, Cyphr, CoverMe and/or

Skype;




                                              7

Case 5:19-cv-04064-CJW-MAR Document 17-2 Filed 01/21/20 Page 8 of 13
               b.     all emails sent or received using any email account, including,

without limitation, Protonmail, Tutanota, Hushmail, Countermail, Runbox, Kolab Now,

Mailfence, Posteo, Startmail, Mailbox, and/or SCRYPTmail;

               c.     all text messages sent or received using any computer, iPhone,

Blackberry, smartphone or other device;

               d.     all direct messages, private messages, group messages, tweets,

retweets, likes, replies, shares, posts, blogs, photographs, or other written content of any

kind or nature sent, received or posted on Twitter, Facebook, YouTube and/or any other

social media platform or service; and

               e.     all documents uploaded, downloaded, transferred or exchanged

using the Tor browser or any other anonymous browser.

         15.   All documents that constitute, evidence or reflect communications

between Lizza and Fusion GPS that mention Plaintiff, Anthony or NuStar or that are of

and concerning Plaintiff, Anthony or NuStar, including, without limitation:

               a.     all messages sent or received via any of the following messaging

services or applications: Signal, WhatsApp, Telegram, SecureDrop, Wire, LINE,

iMessage, Facebook Messenger, Viber, Wickr, Dust, Threema, Cyphr, CoverMe and/or

Skype;

               b.     all emails sent or received using any email account, including,

without limitation, Protonmail, Tutanota, Hushmail, Countermail, Runbox, Kolab Now,

Mailfence, Posteo, Startmail, Mailbox, and/or SCRYPTmail;

               c.     all text messages sent or received using any computer, iPhone,

Blackberry, smartphone or other device;



                                             8

Case 5:19-cv-04064-CJW-MAR Document 17-2 Filed 01/21/20 Page 9 of 13
               d.     all direct messages, private messages, group messages, tweets,

retweets, likes, replies, shares, posts, blogs, photographs, or other written content of any

kind or nature sent, received or posted on Twitter, Facebook, YouTube and/or any other

social media platform or service; and

               e.     all documents uploaded, downloaded, transferred or exchanged

using the Tor browser or any other anonymous browser.

       16.     All communications between Lizza and Fielden since publication of the

Lizza Hit Piece, including, without limitation, all communications about this action.

       17.     Documents sufficient to identify the readership, circulation, number of

subscribers, page views, and the daily, monthly and/or unique visitors to the website,

www.esquire.com, including without limitation, all media kits.

       18.     Documents sufficient to identify the number of times the Lizza Hit Piece

was viewed online.

       19.     Documents sufficient to identify the readership, circulation, and number of

subscribers to Esquire magazine, and the total number of copies of the magazine that

contained the Lizza Hit Piece that were printed and/or sold anywhere in the World.

       20.     Documents sufficient to identify any compensation paid by Hearst to

Lizza in 2018 or for writing the Lizza Hit Piece.

       21.     Documents sufficient to identify the Twitter followers of @RyanLizza on

September 30, 2018.

       22.     All republications of the Lizza Hit Piece by Lizza via Twitter and/or

Facebook, including tweets, retweets, replies and posts, after September 30, 2018.




                                             9

Case 5:19-cv-04064-CJW-MAR Document 17-2 Filed 01/21/20 Page 10 of 13
       23.     All documents received by Lizza from any third-party (excluding only

attorneys for Lizza or Hearst), whether in response to a subpoena duces tecum or

otherwise, that relate to the Lizza Hit Piece or to the allegations in Plaintiff’s Complaint.

       24.     A copy of any insurance agreement or policy under which an insurance

business may be liable to satisfy all or part of a possible judgment against Lizza in this

action or to indemnify or reimburse for payments made to satisfy the judgment.



       THESE REQUESTS ARE CONTINUING IN NATURE AS PROVIDED

FOR IN THE RULES.

       PLAINTIFF HEREBY REQUESTS THAT LIZZA SUPPLEMENT HIS

DISCOVERY          RESPONSES           IMMEDIATELY             UPON       RECEIPT         OF

ADDITIONAL DOCUMENTS AND INFORMATION.



DATED:         January 7, 2020



                            Signature of Counsel on Next Page




                                              10

Case 5:19-cv-04064-CJW-MAR Document 17-2 Filed 01/21/20 Page 11 of 13
                      DEVIN G. NUNES



                      By:   /s/ Steven S. Biss
                            Steven S. Biss (VSB # 32972)
                            300 West Main Street, Suite 102
                            Charlottesville, Virginia 22903
                            Telephone:     (804) 501-8272
                            Facsimile:     (202) 318-4098
                            Email:         stevenbiss@earthlink.net
                            (Admitted Pro Hac Vice)

                            Joseph M. Feller, Esquire
                            (Iowa State Bar No. AT0002512)
                            Koopman, Kennedy & Feller
                            823 3rd Avenue
                            Sibley, Iowa 51249
                            Telephone:     (712) 754-4654
                            Facsimile:     (712) 754-2507
                            jfeller@kkfellerlaw.com

                            Counsel for the Plaintiff




                                  11

Case 5:19-cv-04064-CJW-MAR Document 17-2 Filed 01/21/20 Page 12 of 13
                           CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2020 a copy of the foregoing was served

electronically in PDF upon counsel for the Defendants.




                             By:    /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:     (804) 501-8272
                                    Facsimile:     (202) 318-4098
                                    Email:         stevenbiss@earthlink.net
                                    (Admitted Pro Hac Vice)

                                    Joseph M. Feller, Esquire
                                    (Iowa State Bar No. AT0002512)
                                    Koopman, Kennedy & Feller
                                    823 3rd Avenue
                                    Sibley, Iowa 51249
                                    Telephone:     (712) 754-4654
                                    Facsimile:     (712) 754-2507
                                    jfeller@kkfellerlaw.com

                                    Counsel for the Plaintiff




                                           12

Case 5:19-cv-04064-CJW-MAR Document 17-2 Filed 01/21/20 Page 13 of 13
